Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 30 September 2020.  Claims 1, 9, 16 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The underlined portions of claim(s) 1, 7, 15 of United States Patent No. 10,216,752 B1 correspond to the limitations of the respective claims of the instant application.
Instant Application 16/285,082
United States Patent No. 10,216,752 B1
1. A system, comprising: one or more computers configured to: analyze an image, that depicts an infrastructure that operates in a service provider network, to identify parameters of resources depicted within the image; determine, at least partly in response to analyzing the image, that one or more second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources; provide a user interface that includes functionality to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters; generate configuration data describing a configuration of at least a portion of the resources within the service provider network; and perform one or more actions using the configuration data.

receive, from a computing device associated with a user of a service provider network, a picture that depicts an infrastructure that 
detect resources that are depicted as graphical shapes in the picture that are provided by the service provider network, 
wherein detecting the resources includes to analyze the picture to identify a first graphical shape in the picture, 
identify a first resource that is provided by the service provider network based, at least in part, on the first graphical shape, 
analyze the picture to identify a second graphical shape in the picture, wherein the second graphical shape is different from the first graphical shape, and 
identify a second resource that is provided by the service provider network based, at least in part, on the second graphical shape; 
analyze the picture to detect connections between the resources, wherein the connections are depicted as graphical lines in the picture; 
determine that one or more parameters associated with the infrastructure are undetermined after analyzing the picture to identify one or more of the first graphical shape, the second graphical shape, or the connections between the resources; 
providing a user interface that provides functionality for obtaining the one or more parameters; 
generate configuration data that describes a configuration of the infrastructure within the service provider network, the configuration data generated at least, in part, on the detected resources, the 


2. The non-transitory computer-readable storage medium of claim 1, wherein performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data.
9. A computer-implemented method, comprising: analyzing an image, that depicts an infrastructure that operates in a service provider network, to identify parameters of resources depicted within the image; determine, at least partly in response to analyzing the image, that one or more second parameters of the resources are undefined for one or more of the depicted resources; providing a user interface that includes functionality to provide one or more prompts to obtain 

one or more computers configured to analyze an image, that depicts an infrastructure that operates in a service provider network, 
obtained from a customer of the service provider network to identify resources including a first resource and a second resource to provision in one or more of the service provider network and a second network, 
wherein the first resource is depicted as a first graphical shape and the second resource is depicted as a second graphical shape within the image; 
provide a user interface that provides functionality for obtaining one or more parameters that remain undetermined after analyzing the image; 
generate configuration data, based at least on analyzing the image and the one or more parameters, describing a configuration of the first resource and the second resource within the one or more of the service provider network and the second network; and 
perform one or more actions using the configuration data.




10. The system of claim 7, wherein the one or more computers are further configured to analyze the image for at least one connection between the resources depicted in the image, wherein the at least one connection is a graphical element.
16. A non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to: analyze data, associated with an image that depicts an infrastructure that operates in a service provider network, to identify parameters of resources depicted within the image; determine, at least partly in response to analyzing the image, that one or more second parameters of the resources are undefined for one or more of the depicted resources; provide a user interface that includes functionality to obtain at least one of the  one or more second parameters; generate configuration data describing a configuration of at least a portion of the resources within the service provider network; and perform one or more actions using the configuration data

analyzing an image, that depicts an infrastructure that operates in a service provider network, 
obtained from a customer of the service provider network to identify resources, including a first resource and a second resource, to provision in one or more of the service provider network and a second network, 
wherein the first resource depicted within the image is associated with a first color and the second resource depicted in the image is associated with a second color; 
providing a user interface that provides functionality for obtaining one or more parameters that remain undetermined after analyzing the image; 
generating configuration data, based at least on analyzing the image and the one or more parameters, describing a configuration of the resources within the one or more of the service provider network and the second network; and 
performing one or more actions using the configuration data.





performing the one or more actions using the configuration data comprises provisioning the infrastructure in one or more of the service provider network and a second network.
17. The computer-implemented method of claim 16, further comprising provisioning resources using the deployment template.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Planas et al. (US 6,112,015) and further in view of Louden et al. (US 2004/0081346 A1).

Claim 1. Athelogou discloses a system, comprising: one or more computers configured to: 
analyze an image, that depicts an infrastructure that operates in a network, to identify first parameters of resources depicted within the image, to manage computational resources of a computer network (P. 0002), a semantic network machine performs pattern recognition on an image (P. 0052) for decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076)
determine, at least partly in response to analyzing the image, that one or more second parameters of the resources … are undetermined …, a semantic Janus unit is capable of carrying out certain operations on other nodes and links in a diagram (P. 0045), the system analyzes an image and performs pattern recognition to recognize features such as (road) segments and other items (fields, backyards, trees) to generate an infrastructure map (P. 0078) where the infrastructure map includes semantic Janus units and links linking semantic Janus units (P. 0079) a first semantic Janus unit A causes semantic Janus units at the end of the road segments to perform predetermined computational operations on the pixels surrounding the end of the recognized road segments (P. 0080) and some features are not recognized and computational operations are performed on pixels (P. 0081) when recognized areas of the image are found, then the semantic Janus unit continues with the recognition process and adds more segments and semantic Janus units to the diagram (P. 0083) other features of the image are recognized simultaneously (P. 0084, Figs. 5, 6A-6E) Pattern recognition is performed on any of a plurality of types of images, and features of the image are recognized and a diagram is created; when a feature of the image is not recognized, then the functionality of at least some nodes ;
generate configuration data describing a configuration of at least a portion of the resources within the service provider network, for managing computational resources of the computer network (P. 0002), recording bundled information about informational contents, attributes, functions, and the vicinity of a node (P. 0053), analyzing the informational contents, attributes, functions and links to determine which operations and actions are to be performed (P. 0059), the semantic network machine performs pattern recognition on an image, generating an infrastructure map from the image (P. 0078), generating state information for components in the infrastructure map (Ps. 0079-0083) The pattern recognition process performed on an image and the resultant generation of the network map include the steps described in Paragraphs 52-68 and Figure 3; through this process, pattern recognition is performed on an image and informational contents, attributes, functions and links, equivalent to the claimed configuration data describing a configuration, are generated to determine which operations and actions are to be performed in the computer network; and 
perform one or more actions using the configuration data, computational resources of the computer network are thereby allocated to .  

Athelogou does not disclose a service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters, as disclosed in the claims.  However, in the same field of invention, Planas discloses to manage a telecommunications network (C. 1, L. 5-7), accessing a graphical representation of a network in order to make configuration changes to the network elements of the network (C. 14, L. 63 – C 15, L. 3), selecting a menu of a network element to manage settings (C. 16, L. 31-36) Planas is combined with Athelogou for the operation of performing pattern recognition on an image of a telecommunications network and constructing a .  Therefore, considering the teachings of Athelogou and Planas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters with the teachings of Athelogou.  One would have been motivated to combine a service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters with the teachings of Athelogou in order to provide an improved network management graphical user interface (Planas: Column 2, L. 14-15).

Athelogou does not disclose … second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values one of the one or more second parameters, as disclosed in the claims.  However, in the same field of invention, Louden discloses using a testing system, capturing an image including graphical objects including graphical object definitions (P. 0093) detecting and displaying unrecognized graphical objects in a graphical user interface, wherein a user may select an unrecognized graphical object, and differences between a graphical object definition and the unrecognized graphical object are shown in a difference sub-window, and a user is able .  Therefore, considering the teachings of Athelogou, Planas and Louden, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values one of the one or more second parameters with the teachings of Athelogou and Planas.  One would have been motivated to combine … second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values one of the one or more second parameters with the teachings of Athelogou and Planas in order to provide an improved network management graphical user interface (Planas: Column 2, L. 14-15) and to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products (Louden: (P. 0008).

Claim 2. Athelogou, Planas and Louden disclose the system of claim 1, and Athelogou further discloses 
the one or more computers are further configured to receive the image from a computing device associated with a customer of the service provider network, , and 
wherein the image includes a first graphical shape that identifies a first resource to provision within the service provider network and a second graphical shape that identifies a second resource to provision within the service provider network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic .  

Claim 3. Athelogou, Planas and Louden disclose the system of claim 1, and Athelogou further discloses the image is an electronic image of a model, a diagram, or a screenshot, pattern recognition is performed on an image containing components (Ps. 0052, 0077).  

Claim 4. Athelogou, Planas and Louden disclose the system of claim 1, and Athelogou further discloses generating the configuration data is based at least in part on analyzing the image and the one or more second parameters, pattern recognition is performed on an image containing components (Ps. 0052, 0077), the affect and character of a semantic Janus unit may be utilized for pattern recognition, for decision-making, for performing actions and for determining the consequences of those actions in networks (P. 0076) the pattern recognition process determining the state of the recognized components and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within .  

Claim 5. Athelogou, Planas and Louden disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises providing the configuration data to a deployment component configured to utilize the configuration data to provision the resources, Semantic network machine 20 uses the additional evaluation criteria to decide: (a) which nodes, which partial network of the semantic network machine, and what informational contents of the nodes are to be handled next; b) which priorities are set in a node, in a partial network, and in the entire semantic network machine; c) in what manner time-variable states of semantic Janus units are to be determined from the states of nodes, of partial networks, and of the entire semantic network machine; d) how rapidly time-variable states of semantic Janus units change; and e) in what manner nodes and links are handled (P. 0055), analyzing the informational contents, attributes, functions and links to determine which operations and actions are to be performed (P. 0059), for decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076) The semantic network machine is the equivalent to the claimed deployment .  

Claim 6. Athelogou, Planas and Louden disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data, using the "affect" of a node of a semantic network machine to manage computational resources of a computer network (P. 0002), computational resources of the computer network are efficiently managed, and artificial intelligence tasks such as inferential retrieval are performed quicker, when the processing performed by the semantic network machine is focused on informational contents and relational contents present in selected nodes determined by the time-variable states of the semantic network machine (P. 0020), the affect and character of a semantic Janus unit may be utilized for pattern recognition, for decision-making, for performing actions and for determining the consequences of those actions in networks (P. 0076), generating a network infrastructure map (P. 0078) An image undergoes processing for pattern recognition and an infrastructure map is .  

Claim 7. Athelogou, Planas and Louden disclose the system of claim 1, and Athelogou analyzing the image includes identifying a symbol in the image and setting at least one first parameter for at least one of the resources to a value identified by the symbol, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084) (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) An image undergoes .  

Claim(s) 9, 10, 11 is/are directed to computer-implemented method claim(s) similar to the system claim(s) of Claim(s) 1, 6, 5 and is/are rejected with the same rationale.

Claim 12.    Athelogou, Planas and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses analyzing the image to determine graphical connections that are used to connect at least a portion of the resources, performing pattern recognition on the image results in determining links between nodes in the resultant infrastructure map (P. 0079).

Claim 13.    Athelogou, Planas and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses analyzing the image includes identifying the first parameters in the image based, at least in part, on one or more of symbols or colors in the image that are associated with one or more of the resources, the pattern recognition process determining the state of the .

Claim 14.    Athelogou, Planas and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses receiving the image from a computing device associated with a customer of the service provider network, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093) Customer is not defined in such a way as to distinguish a customer from a user of the system.

computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.

Claim(s) 16, 17 is/are directed to non-transitory computer-readable storage medium (having computer-executable instructions stored thereupon which executed by a 

Claim 18.    Athelogou, Planas and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou the instructions further cause the computer to receive, from a computing device associated with a user of the service provider network, the data, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093)

Claim 19.    Athelogou, Planas and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses the resources comprise one or more of a virtual computing resource, a database resource, a storage resource, a security resource, an auto-scale resource, or a networking resource, decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076).

Claim 20.    Athelogou, Planas and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses performing the one or more actions using the configuration data comprises provisioning the computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and contrasts of the graphic objects as a function of the situation existing in semantic network machine; the semantic network machine generates, changes and deletes "semantic view units" that graphically and textually represent the existing semantic network (referred to as "model") to one or several users of semantic network machine (P. 0091) It is clear that in the computer network represented by a network infrastructure map that is generated from a network image, the parameters of the network resources are set.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Planas et al. (US 6,112,015) and Louden et al. (US 2004/0081346 A1) and further in view of Snyder et al. (US 2012/0158806 A1).

a virtual semantic network that they perceive in which they virtually reposition, recombine, newly generate, change, delete, replace semantic units within their virtual semantic network, calculate expectations, make predictions and find new identities, by generating a so-called "simulation within a simulation" by possessing and generating algorithms and methods, further develop them, and operate with them in a virtual semantic network of ideas or notions, just as in a physical network; each semantic Janus unit creates within itself an image of a partial network and operates on the partial network just as if the image were a physical partial network (P. 0088).  In the same field of invention, Snyder discloses in some implementations, the integrated resource provisioning system may provision a network attached storage (NAS) appliance via a virtual machine/physical device (P. 0014).  Therefore, considering the teachings of Athelogou, Planas, Louden and Snyder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based with the teachings of Athelogou, Planas and Louden.  One combine the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based with the teachings of Athelogou, Planas and Louden to make Athelogou more versatile and flexible by executing the virtual semantic network in a virtual machine since virtual machines are portable and different virtual machines may be used to meet the user’s specific needs.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Claim 1, as amended herein, recites, in part:
analyze an image, that depicts an infrastructure that operates in a service provider network, to identify first parameters of resources depicted within the image;
determine, at least partly in response to analyzing the image, that one or more second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources;

generate configuration data describing a configuration of at least a portion of the resources within the service provider network; and
perform one or more actions using the configuration data.

The examiner has combined Louden with Athelogou and Planas for the amended limitations.
Athelogou discloses analyzing a diagram of a network of nodes and performing recognition of the nodes and determining their functions.  If a node is unrecognized, or the function cannot be determined, then Athelogou makes adjustment to the unrecognized node so as to assign to that node a function.  Athelogou does not specifically disclose that the network is a service provider network and that the user may make changes to the settings of a node.  
Planas discloses analyzing a diagram of a telecommunications network, recognizing the different elements of the network, and allowing a user to manage settings of network elements.  However, Planas does not disclose that a user is able to manage settings of unrecognized network elements.  Louden provides this functionality.
Louden discloses in a testing system, capturing an image including graphical objects including graphical object definitions and performing image recognition on the image with graphical objects.  The system detects both recognized and unrecognized graphical objects.  Unrecognized graphical objects are displayed in a graphical user 
Combining this feature with Athelogou and Planas would provide an improved network management graphical user interface to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products.
Claims 9 and 16 include similar limitations as Claim 1 and have been similarly rejected over Athelogou in view of Planas and Louden.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        6/5/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177